Citation Nr: 0212534	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a skin rash, to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5. Entitlement to service connection for a circulatory 
disorder, claimed as manifested by shortness of breath and 
leg pain.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1960 and from May 1968 to October 1969 and from January 1991 
to July 1991.  Subsequent to his separation from active duty 
in October 1969 and prior to his recall to active duty in 
January 1991, the veteran was a member of the United States 
Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1999 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board is undertaking additional development on the issue 
of entitlement to service connection for post-traumatic 
stress disorder pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and receiving the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.   
 


FINDINGS OF FACT

1.  Hypertension was not present during the veteran's period 
of active service from January 1960 to July 1960 or within 
one year after separation from active duty in July 1960.

2.  Hypertension was not present during the veteran's period 
of active service from May 1968 to October 1969 or within one 
year after separation from active duty in October 1969; 
hypertension developed subsequent to October 1970 and prior 
to the veteran's entrance upon active duty in January 1991.

3.  Hypertension did not have onset during a period of 
ACDUTRA.

4.  Hypertension did not increase in severity during the 
veteran's period of active service from January 1991 to July 
1991.

5.  Claimed heart disease was not present during any period 
of active duty or within one year of separation from a period 
of active duty.

6.  There is no medical diagnosis of current heart disease.

7.  A claimed skin rash was not present during active duty 
and did not have onset during a period of ACDUTRA.

8.  There is no medical diagnosis of a current skin rash.

9.  Claimed arthritis of multiple joints was not present 
during a period of active duty or within one year of 
separation from a period of active duty.

10.  There is no medical diagnosis of current arthritis of 
multiple joints.

11.  A claimed circulatory disorder was not present during 
any period of active duty.

12.  There is no medical diagnosis of a current circulatory 
disorder.

CONCLUSIONS OF LAW

1.  Hypertension and heart disease were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1112, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2.  A claimed skin rash was not incurred in or aggravated by 
service and was not a result of exposure to herbicides.  
38 U.S.C.A. §§ 101(24), 1110, 1116, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Claimed arthritis of multiple joints was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 101(24), 1110, 1112, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

4.  A circulatory disorder, claimed as manifested by 
shortness of breath and leg pain, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  In a 
November 2001 letter, the RO requested that the veteran 
identify any health care providers who had treated him for 
hypertension, heart disease, a skin rash, a circulatory 
disorder, and arthritis of multiple joints, but the veteran 
did not provide the requested information.  The RO arranged 
for the veteran to be scheduled for medical examinations in 
order to obtain information to assist in adjudicating his 
claims, but, apparently on the advice of his attorney-
representative, the veteran refused to report for the 
examinations.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
which the veteran is seeking, including evidence of current 
disabilities.  In view of the fact that the veteran failed to 
identify providers of medical treatment for his claimed 
conditions and refused to report for examinations, the Board 
finds that there was no further duty to notify him whether he 
or VA should attempt to obtain evidence to substantiate his 
claims. The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  The term 
"active military, naval, or air service" includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty and any period 
of inactive duty training in which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West Supp. 
2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Certain chronic diseases, including hypertension, 
cardiovascular disease, and arthritis, may be presumed to 
have been incurred in service when the disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

When entitlement to a benefit cannot be established without a 
current examination and the claimant, without good cause, 
fails to report for a necessary examination scheduled in 
conjunction with an original claim, the claim shall be rated 
on the evidence of record.  38 C.F.R. § 3.655 (2001).

I. Hypertension and Heart Disease

The veteran's service medical records from his first 2 
periods of active service are entirely negative for findings 
or a diagnosis of hypertension or heart disease.  In a report 
of medical history for release from active duty in October 
1969, the veteran denied having or having had high blood 
pressure, pain or pressure in the chest, or palpitation or 
pounding heart.  At an examination for separation in October 
1969, the veteran's blood pressure was recorded as 130/82; 
and his heart and vascular system were evaluated as normal.

The veteran's Reserves medical records show that, in a report 
of medical history in March 1982, he stated that he did not 
have high blood pressure but that, in a report of medical 
history in February 1986, he stated that he had high blood 
pressure.  At a Reserves examination in February 1986, 
hypertension was diagnosed.  The Board finds that the medical 
evidence of record thus shows that the veteran developed 
hypertension after his separation from active duty in October 
1969 and in or prior to February 1986.  Subsequent medical 
records show treatment of hypertension by medication.  There 
is no competent medical evidence that hypertension had its 
onset during a period of ACDUTRA.  There is no competent 
medical evidence that hypertension increased in severity 
during the veteran's last period of active service from 
January 1991 to May 1991.

The veteran has not submitted any evidence of a diagnosis of 
heart disease and, as noted above, failed to reply to a 
request by the RO that he identify any health care providers 
who may have treated him for heart disease.  

Upon consideration of the evidence of record, the Board finds 
that: hypertension and heart disease were not present during 
the veteran's periods of active duty from January 1960 to 
July 1960 or from May 1968 to October 1969; hypertension did 
not have onset during a period of ACDUTRA; hypertension did 
not increase in severity during the veteran's period of 
active service from January 1991 to July 1991; and there is 
no medical evidence of a current diagnosis of heart disease.  
There is thus no basis on which service connection might be 
granted for hypertension or heart disease on either a direct 
or presumptive basis, and entitlement to that benefit is not 
established.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

II. Skin Rash

The law and applicable regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2001) are met, even 
though there is no record of such disease during service.  
The listed diseases include chloracne or other acneform 
disease consistent with chloracne and  porphyria cutanea 
tarda.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.309(e) (2001).  38 C.F.R. § 3.307(a)(6) (iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during service.

The veteran's service medical records are entirely negative 
for complaints, findings, or a diagnosis of a skin disorder.  
In a report of medical history for release from active duty 
in October 1969, the veteran denied having or having had skin 
disease.  At an examination for separation in October 1969, 
the veteran's skin was evaluated as normal.  At an 
examination for separation from the veteran's third period of 
active service in July 1991, his skin was evaluated as 
normal.  As noted above, the veteran failed, when requested 
to do so, to identify any health care providers who may have 
treated him for a skin rash.  Upon consideration of the 
evidence of record, the Board finds that there is no 
competent medical evidence that the veteran developed a skin 
disorder, to include a skin rash, during active duty or 
during any period of ACDUTRA.  Furthermore, he has presented 
no medical evidence showing that he has ever been diagnosed 
with chloracne or porphyria cutanea tarda.  Because there is 
no competent evidence in support of the claim for service 
connection for a skin rash, the Board must find that the 
preponderance of the evidence is against the claim.  
Entitlement to service connection for a skin rash, to include 
as a result of exposure to herbicides, is not established.  
38 U.S.C.A. 
§§ 101(24), 1110, 1116, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

IV. Arthritis of Multiple Joints

The veteran's service medical records are entirely negative 
for complaints, findings, or a diagnosis of arthritis.  In a 
report of medical history for release from active duty in 
October 1969, the veteran denied having or having had 
arthritis.  At an examination for separation in October 1969, 
the veteran's spine and other musculoskeletal system were 
evaluated as normal and there was no diagnosis of arthritis.  
At an examination for separation from the veteran's third 
period of active service in July 1991, his spine and other 
musculoskeletal system were evaluated as normal and there was 
no diagnosis of arthritis.  As noted above, the veteran 
failed, when requested to do so, to identify any health care 
providers who may have treated him for arthritis.  A VA 
outpatient treatment record in October 2000 noted that the 
veteran indicated that he had had gout affecting a great toe 
and a wrist for years, but the veteran has not presented any 
medical evidence of a current diagnosis of arthritis of 
multiple joints or identified any such evidence.

Upon consideration of the evidence of record, the Board finds 
that: arthritis of multiple joints was not present during the 
veteran's periods of active duty or within one year from 
separation from active duty; arthritis of multiple joints did 
not have onset during a period of ACDUTRA; and there is no 
medical evidence of a current diagnosis of arthritis of 
multiple joints.  There is thus no basis on which service 
connection might be granted for arthritis of multiple joints 
on either a direct or presumptive basis, and entitlement to 
that benefit is not established.  38 U.S.C.A. §§ 101(24), 
1110, 1112, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

V. A Circulatory Disorder

The veteran's service medical records are entirely negative 
for complaints, findings, or a diagnosis of a circulatory 
disorder.  At an examination for separation in October 1969, 
the veteran's vascular system was evaluated as normal and 
there was no diagnosis of a circulatory disorder.  At an 
examination for separation from the veteran's third period of 
active service in July 1991, his vascular system was 
evaluated as normal and there was no diagnosis of a 
circulatory disorder.  As noted above, the veteran failed, 
when requested to do so, to identify any health care 
providers who may have treated him for a circulatory 
disorder.  Because there is no competent evidence in support 
of the claim for service connection for a circulatory 
disorder, claimed as manifested by shortness of breath and 
leg pain, the Board finds that the preponderance of the 
evidence is against the claim.  Entitlement to service 
connection for a circulatory disorder, claimed as manifested 
by shortness of breath and leg pain, is not established.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

Service connection for hypertension is denied.

Service connection for heart disease is denied.

Service connection for a skin rash, to include as a result of 
exposure to herbicides, is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for a circulatory disorder, claimed as 
manifested by shortness of breath and leg pain, is denied.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

